                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

JOHN SITKI BADE,                       )   CIVIL NO. 18-00167 JAO-RLP
                                       )
             Plaintiffs,               )   ORDER GRANTING HAWAIIAN
                                       )   PROPERTIES, LTD. AND THE
      vs.                              )   ASSOCIATION OF APARTMENT
                                       )   OWNERS OF KAPIOLANI MANOR,
BLACK HAWK SECURITY LLC;               )   INC.’S MOTION TO DISMISS
HAWAIIAN PROPERTIES                    )   COMPLAINT AND REQUEST FOR
LIMITED; KAPIOLANI MANOR               )   INJUNCTION FILED ON MAY 8, 2018
ASSOCIATION,                           )
                                       )
             Defendants.               )
                                       )

          ORDER GRANTING HAWAIIAN PROPERTIES, LTD.
        AND THE ASSOCIATION OF APARTMENT OWNERS OF
     KAPIOLANI MANOR, INC.’S MOTION TO DISMISS COMPLAINT
       AND REQUEST FOR INJUNCTION FILED ON MAY 8, 2018

                                 INTRODUCTION

      The instant action arises out of purported violations of the Clean Water Act

and regulatory standards UL 2034 and UL 1418. Defendants Hawaiian Properties,

Ltd. (“HPL”) and the Association of Apartment Owners of Kapiolani Manor, Inc.

(“AOAO”) (collectively “Defendants”) request dismissal of pro se Plaintiff John

Sitki Bade’s (“Plaintiff”) Complaint and Request for Injunction. The Court finds

this matter suitable for disposition without a hearing pursuant to Rule 7.2(d) of the

Local Rules of Practice for the U.S. District Court for the District of Hawaii. After
careful consideration of the submission and the applicable law, the Court

GRANTS the Motion for the reasons articulated below.

                                                                BACKGROUND

              Plaintiff commenced this action on May 8, 2018, asserting violations of the

Clean Water Act (“CWA”) and UL Standards for Safety regarding gas and carbon

monoxide. According to Plaintiff, drain lines in Kapiolani Manor, where he

resides, are producing methane gas and carbon monoxide. Compl. at 20. Plaintiff

alleges that Defendants hired Defendant Black Hawk Security LLC (“Black

Hawk”)1 to “use these resources to cause physical injury and or [sic] death to

anyone they choose.” Id. Included with the form Complaint are 13 notices from

Kapiolani Manor regarding water shut down and the replacement of drain pipes for

the period May 2-25, 2018.

              On September 18, 2018, Plaintiff filed a Motion for Temporary Restraining

Order. Doc. No. 21. The Court denied the motion on September 20, 2018. Doc.

No. 23.

                                                               LEGAL STANDARDS

A. Federal Rule of Civil Procedure 12(b)(1)

              Federal Rule of Civil Procedure (“FRCP”) 12(b)(1) motions challenge the

court’s subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Federal courts are
                                                            
1
  Black Hawk has not appeared and the docket does not contain a proof of service
for Black Hawk.
                                                                      2
 
presumed to lack subject matter jurisdiction, and the plaintiff bears the burden of

establishing that subject matter jurisdiction is proper. Kokkonen v. Guardian Life

Ins. Co., 511 U.S. 375, 377 (1994). FRCP 12(b)(1) jurisdictional attacks may be

facial or factual. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.

2004). In a facial attack, as here, “the challenger asserts that the allegations

contained in a complaint are insufficient on their face to invoke federal

jurisdiction,” id., and the court’s inquiry is confined to allegations in the

Complaint. Savage v. Glendale Union High Sch., Dist. No. 205, Maricopa Cty.,

343 F.3d 1036, 1039 n.2 (9th Cir. 2003). By contrast, a factual attack involves

disputes to “the truth of the allegations that, by themselves, would otherwise

invoke federal jurisdiction.” Safe Air, 373 F.3d at 1039. The court may look

beyond the complaint in such instances. Savage, 343 F.3d at 1039 n.2.

B. Federal Rule of Civil Procedure 12(b)(6)

      FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

motion to dismiss, “‘the court accepts the facts alleged in the complaint as true,’

and ‘[d]ismissal can be based on the lack of a cognizable legal theory or the

absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)) (alteration in original).


                                           3
 
However, conclusory allegations of law, unwarranted deductions of fact, and

unreasonable inferences are insufficient to defeat a motion to dismiss. Sprewell v.

Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Nat’l Ass’n for the

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000). Furthermore, the court need not accept as true allegations that

contradict matters properly subject to judicial notice. Sprewell, 266 F.3d at 988.

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). The tenet that the court must accept as true all of the allegations contained

in the complaint does not apply to legal conclusions. Id. As such, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that the pleader is

entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

original).


                                            4
 
C. Pro se Pleadings

      Courts liberally construe complaints when a plaintiff is proceeding pro se.

Erickson v. Pardus, 551 U.S. 89, 94 (2007). “[A] pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Id. (citation and quotations omitted). If dismissal is ordered,

the plaintiff should be granted leave to amend unless it is clear that the claims

could not be saved by amendment. Swartz v. KPMG LLP, 476 F.3d 756, 760 (9th

Cir. 2007); Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“Unless it is

absolutely clear that no amendment can cure the defect, however, a pro se litigant

is entitled to notice of the complaint’s deficiencies and an opportunity to amend

prior to dismissal of the action.”).

                                       DISCUSSION

      Defendants argue that both federal question and diversity jurisdiction are

lacking. Specifically, federal question jurisdiction is lacking because other than his

conclusory allegations concerning violations of the CWA and UL standards for

safety, Plaintiff has not alleged any information or facts relating to those

allegations. Defendants contend that diversity jurisdiction is likewise lacking

because Plaintiff is a resident of Hawai‘i, the AOAO is located in Hawai‘i, and

Plaintiff failed to state an amount in controversy.


                                           5
 
              As an additional basis for dismissal, Defendants argue that Plaintiff’s

conclusory allegations fail to identify a cognizable theory for relief. In response to

this Motion, Plaintiff stated: “Failure to state a claim is not correct. On

08/30/2018 Statement of claim was filed along with the Civil cover sheet and

entered on 08/31/2018 as noted on the Civil Docket. . . . According to the Hawaii

States, ‘NO Bounce Rule’ this should be acceptable.” Doc. No. 25 at 2.

A. The Complaint Fails to Identify a Basis for Federal Question Jurisdiction

              Plaintiff bears the burden of establishing that subject matter jurisdiction is

proper. Kokkonen, 511 U.S. at 377. If the Court lacks subject matter jurisdiction,

an action must be dismissed. Fed. R. Civ. P. 12(h)(3). Here, Plaintiff’s

allegations, in their current form, fail to establish a basis for federal question

jurisdiction.

              In the form Complaint utilized by Plaintiff, he lists Regulatory Standard UL

2034, Regulatory Standard UL 1484, and the CWA as the bases for federal

question jurisdiction. Compl. at 4. The foregoing UL2 standards are not federal

statutes and do not confer federal question jurisdiction upon this Court. Plaintiff

has not cited authority, federal or otherwise, providing a cause of action for

purported violations of UL standards.

                                                            
2
  “UL is a global independent safety science company.”
https://standardscatalog.ul. com /standards/en/standard_2034 (last visited Dec. 7,
2018).
                                                               6
 
      The CWA is a federal statute, but in light of the bare allegations in the

Complaint, its applicability is unclear. Congress enacted the CWA “to restore and

maintain the chemical, physical, and biological integrity of the Nation’s waters.”

33 U.S.C. § 1251(a); Ass’n to Protect Hammersley, Eld, & Totten Inlets v. Taylor

Res., Inc., 299 F.3d 1007, 1009 (9th Cir. 2002). To achieve this objective,

Congress deemed unlawful “the discharge of any pollutant by any person” without

a valid permit issued pursuant to Sections 402 and 404 of the CWA. 33 U.S.C.

§ 1311(a). The CWA contains a citizen suit provision that allows any citizen to

      commence a civil action on his own behalf--

      (1) against any person (including (i) the United States, and (ii) any
      other governmental instrumentality or agency to the extent permitted
      by the eleventh amendment to the Constitution) who is alleged to be
      in violation of (A) an effluent standard or limitation under this chapter
      or (B) an order issued by the Administrator or a State with respect to
      such a standard or limitation, or

      (2) against the Administrator where there is alleged a failure of the
      Administrator to perform any act or duty under this chapter which is
      not discretionary with the Administrator.

33 U.S.C. § 1365(a). District courts have jurisdiction, notwithstanding the amount

in controversy or the citizenship of the parties, to enforce effluent standards or

limitations, or an order issued by the Administrator or a State, “or to order the

Administrator to perform such act or duty, as the case may be, and to apply any

appropriate civil penalties under section 1319(d) of this title.” Id. Actions



                                           7
 
pursuant to § 1365(a)(1) may not be commenced without proper notice. 33 U.S.C.

§ 1365(b).

      To state a claim under the CWA, a plaintiff must allege “(1) the
      ongoing addition of (2) a pollutant (3) to the navigable waters of the
      United States (4) from a point source (5) without a permit (or in
      violation of a permit).”

San Francisco Herring Ass’n v. Pac. Gas & Elec. Co., 81 F. Supp. 3d 847, 860

(N.D. Cal. 2015) (citation omitted).

      Plaintiff identifies the CWA as a basis for federal jurisdiction, but he

provides no facts or law to support his conclusory allegation that “[f]ederal laws

were intentionally broken and then were intentionally attempted to be covered up.”

Compl. at 5. Neither does his allegation that “Kapiolani Manor drain lines are

producing methane gas and carbon [m]onoxide and the buildings association,

management company and or site manager hired Black Hawk Security to use these

resources to cause physical injury and or death to anyone they chose,” id. at 20,

state a claim under the CWA. The absence of relevant facts and law in the

Complaint preclude the Court from ascertaining whether the CWA confers federal

question jurisdiction, even construing his allegations liberally. Accordingly, the

Motion is GRANTED to the extent that Plaintiff has failed to establish the

existence of federal question jurisdiction.




                                          8
 
B. The Complaint Fails to Identify a Basis for Diversity Jurisdiction

      Based on the allegations in the Complaint, diversity jurisdiction is lacking as

well. Federal district courts have original jurisdiction over cases where the amount

in controversy exceeds $75,000, exclusive of interest and costs, and where the

matter in controversy is between citizens of different states. 28 U.S.C.

§ 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs

be a citizen of a different state than each of the defendants. Williams v. United

Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

      In the Complaint, Plaintiff identifies himself as a citizen of Hawai‘i and

identifies Hawai‘i as Defendants’ places of incorporation and principal places of

business. Compl. at 4-6. A corporation is deemed to be a citizen of “every State . .

. by which it has been incorporated and of the State . . . where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1). “[A]n LLC is a citizen of every state

of which its owners/members are citizens.” Johnson v. Columbia Props.

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Given that Plaintiff and at least

one of the Defendants share citizenship, diversity jurisdiction does not exist.

Consequently, the Motion is GRANTED.




                                           9
 
C. The Complaint Fails to State a Claim

      Even if the existence of subject matter jurisdiction were not in question, the

Complaint would be dismissed. Plaintiff has not articulated a claim, nor set forth

legal or factual bases to support a viable claim. The Complaint is therefore

dismissed. Inasmuch as Plaintiff is proceeding pro se, however, and it is not clear

that the aforementioned deficiencies could not be cured by amendment, the Court

dismisses the Complaint without prejudice and grants Plaintiff leave to amend his

Complaint.

      If Plaintiff elects to file an amended complaint, he must do so by January 7,

2019. Plaintiff is advised that Local Rule 10.3 requires that “any party filing . . .

an amended complaint . . . shall reproduce the entire pleading as amended and may

not incorporate any part of a prior pleading by reference, except with leave of

court.” Local Rule 10.3. As a general rule, an amended complaint supersedes the

original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, if

Plaintiff files an amended complaint, the Complaint no longer serves any function

in the case.

                                   CONCLUSION

      In accordance with the foregoing, Court GRANTS Defendants’ Motion to

Dismiss Complaint and Request for Injunction Filed on May 8, 2018, filed




                                          10
 
August 1, 2018, and DISMISSES the Complaint with leave to amend. If Plaintiff

chooses to file an amended complaint, he must comply with the following

requirements:

      1)     Plaintiff’s deadline to file an amended complaint is January 7, 2019;

      2)     Plaintiff’s amended complaint should be titled “First Amended
             Complaint”; and

      3)     Plaintiff must cure the deficiencies identified above.

      Plaintiff is cautioned that failure to timely submit an amended pleading in

conformance with this Order will result in the automatic dismissal of this action.

      IT IS SO ORDERED.

      DATED:       Honolulu, Hawaii, December 7, 2018.




CIVIL NO. 18-00167 JAO-RLP; BADE V. BLACK HAWK SECURITY LLC, et al.; ORDER GRANTING
HAWAIIAN PROPERTIES, LTD. AND THE ASSOCIATION OF APARTMENT OWNERS OF
KAPIOLANI MANOR, INC.’S MOTION TO DISMISS COMPLAINT AND REQUEST FOR
INJUNCTION FILED ON MAY 8, 2018




                                         11
 
